Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 1 of 10




       EXHIBIT 3
            Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 2 of 10




                                       1 OF 1 RECORD(S)




Date:7/19/2020
Report processed by:
Dentons US LLP
Full Name              Address                       County      Phone
 FARRELL, JOHN N                                      SUFFOLK

                        LINDENHURST, NY 11757-5320

                        SUFFOLK COUNTY

ADDITIONAL PERSONAL INFORMATION
Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 3 of 10
             Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 4 of 10




                                       1 OF 1 RECORD(S)




Date:7/18/2020
Report processed by:
Dentons US LLP
Full Name               Address                        County    Phone
CUFFEE, GRACIE                                         NASSAU
                        VALLEY STREAM, NY 11580-7016
                        NASSAU COUNTY
ADDITIONAL PERSONAL INFORMATION
Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 5 of 10
             Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 6 of 10




                                       1 OF 1 RECORD(S)




Date:7/18/2020
Report processed by:
Dentons US LLP
Full Name               Address                      County      Phone
BLACK, ANGELA LYNEA                                  NASSAU
                        WESTBURY, NY 11590-2303
                        NASSAU COUNTY
ADDITIONAL PERSONAL INFORMATION
Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 7 of 10
             Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 8 of 10




                                       1 OF 1 RECORD(S)




Date:7/17/2020
Report processed by:
Dentons US LLP
Full Name               Address                      County      Phone
SALAAM,                                              NEW YORK
SHARONNE SHARON         NEW YORK, NY 10029-3125
                        NEW YORK COUNTY
ADDITIONAL PERSONAL INFORMATION
Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 9 of 10
             Case 1:20-cv-08042-PKC Document 52-3 Filed 07/29/20 Page 10 of 10




                                       1 OF 1 RECORD(S)




Date:7/18/2020
Report processed by:
Dentons US LLP
Full Name               Address                      County       Phone
SANTANA, RAYMOND                                     NEW YORK
                        NEW YORK, NY 10029-2689
                        NEW YORK COUNTY
ADDITIONAL PERSONAL INFORMATION
